                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

    ASHLEY ALBERT, et al.,
                                Plaintiffs,

          v.
                                                           Civil Action No. 8:20-CV-1936
    GLOBAL TEL*LINK CORP., et al.,

                                Defendants.


                         MOTION TO SEAL LICENSE AGREEMENT

         Pursuant to Federal Rule of Civil Procedure 5(d) and Local Rule 105.11,1 Defendants

Securus Technologies, LLC, Global Tel*Link Corp., and 3Cinteractive Corp., through counsel,

jointly move to file a confidential exhibit to their Memorandum in Support of their Motion to

Dismiss under seal—the License Agreement by and between Securus Technologies, LLC and

3Cinteractive Corp., attached as Exhibit A to their Memorandum. The License Agreement

contains information that is proprietary and highly confidential, and specifically contains sensitive

information that the contracting parties would not share with a competitor.

         A standard-form confidentiality order has not yet been entered, but all parties have agreed

to negotiate and submit for the Court’s approval a form of two-tier stipulated protective order

governing the designation of confidential and highly confidential documents.             Defendants

anticipate that the License Agreement would be designated “highly confidential” under such an

order, and all parties are conditionally honoring that designation. On October 29, 2020, counsel




1
  With respect to this Court’s Letter Order Regarding the Filing of Motions, ECF No. 3 (“Letter
Order”), Defendants submit that this Motion to Seal License Agreement is neither a substantive
motion nor a discovery motion, and thus may be filed pursuant this Court’s local rules without first
serving and filing a pre-motion letter as provided in the Letter Order.
for Plaintiffs indicated that they take no position with respect to the relief requested herein, and

reserve all rights.

        WHEREFORE, for the foregoing reasons, and for good cause shown, Defendants request

that the Court grant their motion to file under seal the above-referenced exhibit to their Motion to

Dismiss, accept the License Agreement under seal, and any other and further relief as deemed just

and proper.

Dated: October 30, 2020

Respectfully submitted,

/s/ Jason R. Scherr                                  /s/ Jonathan I. Gleklen
Jason R. Scherr, Bar No. 25633                       Jonathan I. Gleklen, Bar No. 21350
MORGAN LEWIS & BOCKIUS, LLP                          Katherine Clemons*
1111 Pennsylvania Avenue, NW                         Monique Boyce*
Washington, DC 20004                                 ARNOLD AND PORTER KAYE SCHOLER LLP
T: 202.739.6000                                      601 Massachusetts Ave., NW
F: 202.373.6001                                      Washington, D.C. 20001-3743
jr.scherr@morganlewis.com                            T: (202) 942-5000
                                                     F: (202) 942-5999
Elizabeth Herrington*                                jonathan.gleken@arnoldporter.com
MORGAN LEWIS & BOCKIUS, LLP                          katherine.clemmons@arnoldporter.com
77 W. Wacker Drive                                   monique.boyce@arnoldporter.com
Chicago, IL 60601                                    (Signed by Jason R. Scherr with permission)
T: 312.324.1000
F: 312.324.1001
beth.herrington@morganlewis.com                      Charles Scott Lent*
                                                     Javier Ortega*
R. Brendan Fee*                                      ARNOLD AND PORTER KAYE SCHOLER LLP
MORGAN LEWIS & BOCKIUS, LLP                          250 West 55th Street
1701 Market Street                                   New York, NY 10019-9710
Philadelphia, PA 19103                               T: (212) 836-8000
T: 215.963.5000                                      F: (212) 836-8689
F: 215.963.5001                                      scott.lent@arnoldporter.com
brendan.fee@morganlewis.com                          javier.ortega@arnoldporter.com

COUNSEL FOR DEFENDANT SECURUS                        COUNSEL FOR DEFENDANT GLOBAL
TECHNOLOGIES, LLC                                    TEL*LINK CORP.

                      - AND -                                            - AND -



                                                 2
    /s/ Jonathan Pitt
    WILLIAMS & CONNOLLY LLP
    Jonathan B. Pitt, Bar No. 16086
    Colette T. Connor*
    725 Twelfth Street, NW
    Washington, DC 20005
    T: 202.434.5000
    F: 202.434.5029
    jpitt@wc.com
    cconnor@wc.com
    (Signed by Jason R. Scherr with permission)

    STEARNS WEAVER MILLER
    WEISSLER ALHADEFF &
    SITTERSON, P.A.
    Jay B. Shapiro*
    150 West Flagler Street, Suite 2200
    Miami, FL 33130
    T: 305.789.3229
    F: 305.789.2664
    jshapiro@stearnsweaver.com

    COUNSEL FOR DEFENDANT
    3CINTERACTIVE CORP.

    * admitted pro hac vice




3
